Smith, C. J.
(after stating the facts). The defendants, one or both, have been in continuous possession since the sale by the administrator, and, by repeated and consistent adjudications in this State, such possession affects a purchaser with notice of all equities which the occupying party has, and of which upon inquiry he could obtain information.
Whatever disposition to relax or modify the rule may have been manifested in the adjudications elsewhere, it is well settled in this State.
In Edwards v. Thompson, 71 N. C., 177, where the purchaser resided in another State and did not know of the possession in part by another, it was held that he was equally affected as if he had such information, and Rodman, J., in enunciating the proposition remarks:
“On the same principle” (constructive notice from registration), “it follows that open, notorious and exclusive possession in a person other than his vendor, is a fact of which a purchaser must inform himself, and he is conclusively presumed to have done so. If the rule were otherwise, every one who contemplated a fraud on his tenant under a contract to purchase, would evade it by going to another State to sell over him, and the purchaser would carefully abstain from all inquiry. A purchaser who inquires only of his vendor, is guilty of an imprudence which ought not to be encouraged,” &c.
So in Tankard v. Tankard, 84 N. C., 286, where upon an issue the jury found the plaintiff to be a bona fide purchaser without notice, though the party was in possession, the finding was held to be “of no legal significance” against the presumption of notice from possession.
*18The principle is recognized and approved in the subsequent cases of Bost v. Setzer, 87 N. C., 187, and Johnson v. Hauser, 88 N. C., 388.
From whom should this information be sought, with assurance of a disclosure of the equity, except from the party who, by his possession, is asserting it ? The answer is furnished, if an answer were needed, in the opinion in Tankard v. Tankard, supra, wherein Dillard, J., says: “he” (the purchaser) “is taken to know, because he might know by inquiry, of the equitable title of the 'party in possession.”
The vendor by a full disclosure, might defeat his proposed sale, and is interested in withholding the information, so that the ven-dee shows culpable negligence in contenting himself with exhibits and communications coming only from that source.
. -Again, the true relations of the parties, are at least indicated in the deed, which was seen, as they are clearly and fully expressed in the contemporaneous writings which define them.
; The deed, and the renting contract, which were exhibited,'are somewhat incongruous, and a prudent person would naturally seek an explanation of the apparent repugnancy.
, This it does not appear the plaintiff Staton did, but he took the deed upon the mere production of these instruments.
It is insisted,, however, for the appellants, that the execution of the note for rent, and the admission of a renting for two years, was placing with White the means of practicing a deception, and that he, rather than the deceived purchaser, should bear auy loss qonsequent upon it.
. It is not pretended that any such fraudulent purpose was entertained, and this was but one of a series of writings that had passed between the parties, and the fraud, if any, consisted in the selection and exhibition of one of the series, and withholding the others, all of which were required to develop the full transaction, and disclose the true relations that existed between the parties. It was the act of White in making the partial and false representations by which he was enabled to bring about the contract of *19sale, and serves to illustrate the necessity of seeking information from the person in possession as to the nature and extent of his «quitable claims. To put the loss on the defendant Davenport, under the circumstances, would be manifestly unjust, aud unwarranted by any act of his own. It should fall on him whose own negligence has caused it, and whose reasonable vigilance would have prevented it.
We thei’efore sustain the rulings of the Court upon the defendants’ enumerated exceptions, and so much of that of the plaintiff White as seeks to exonerate him from the obligation to convey the land on payment of the remaining part of the purchase money. The judgment rendered in conformity to the findings, and drawn out in form, substituted for that in the printed record is obnoxious to no objection when rendered; it will require some modification, not in substance, but in particulars not pertinent, from lapse of time, and as so modified is affirmed. It is so adjudged. The appellants will pay the costs of appeal, and the ■cause will be remanded for further proceedings in the Court below.

It is so ordered.